EXHIBIT 99.2 (b) Pro forma financial information required pursuant to Article 11 of Regulation S-X: The following unaudited pro forma condensed financial information is based upon Amacore’s and LifeGuard’s historical consolidated financial statements and has been prepared to reflect the merger based on the purchase method of accounting.The historical consolidated financial statements have been adjusted to give effect to pro forma events that are directly attributable to the merger or considered intercompany transactions and factually supportable.The selected unaudited pro forma condensed consolidated financial information is derived from the unaudited pro forma condensed consolidated financial statements contained elsewhere in this report.See “Unaudited Pro Forma Condensed Consolidated Financial Statements.”The unaudited pro forma condensed consolidated balance sheet gives effect to the merger as if it had occurred on December 31, 2006.The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2006 gives effect to the merger as if it had occurred on January 1, 2006. The unaudited pro forma condensed consolidated financial information is presented for informational purposes only. The pro forma information is not necessarily indicative of what the financial position or results of operations actually would have been had the merger been completed at the dates indicated. In addition, the unaudited pro forma condensed consolidated financial information does not purport to project the future financial position or operating results of Amacore after completion of the merger. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the financial statements and related notes of the respective companies, as contained herein, and as contained in Amacore’s Form 10-KSB, filed April 17, 2007. The unaudited pro forma condensed consolidated financial information was prepared using the purchase method of accounting with Amacore treated as the acquirer. The unaudited pro forma condensed consolidated financial information does not give effect to any potential cost savings or other operating efficiencies that could result from the merger. In addition, Amacore’s cost to acquire LifeGuard will be allocated to the assets acquired and liabilities assumed based upon their estimated fair values as of the date of acquisition.The allocation is dependent upon valuations and other studies that have not progressed to a stage where there is sufficient information to make a definitive allocation.Accordingly, the purchase price allocation pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed consolidated financial information in this report.In the opinion of management of Amacore, all adjustments have been made that are necessary to present fairly the pro forma data. The Amacore Group, Inc. and Subsidiaries Unaudited Pro Forma Condensed Consolidated Financial Statements Unaudited Pro Forma Condensed Consolidated Balance Sheet as of December 31, 2006 2 Unaudited Pro Forma Condensed Consolidated Income Statement for the Year Ended December 31, 2006 3 Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements 4 THE AMACORE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2006 The Amacore LifeGuard Benefits Pro Forma Adj Pro Forma Group, Inc Services, Inc Increase/(Decrease) Consolidated ASSETS Current assets Cash $ 135,046 $ 150,098 $ $ 285,144 Accounts receivable 54,757 363,544 418,301 Inventory 43,427 43,427 Other current assets 77,775 164,291 242,066 Total current assets 267,578 721,360 0 988,938 Fixed assets (net of accumulated depreciation) 21,113 477,213 498,326 Other assets 0 0 15,037,989 a 15,037,989 Total assets $ 288,691 $ 1,198,573 $ 15,037,989 $ 16,525,253 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 760,158 $ 2,047,384 $ $ 2,807,542 Accrued expenses and payroll taxes 438,396 441,431 879,827 Loans and notes payable 1,916,950 467,063 2,384,013 Lease liability 28,097 28,097 Deferred compensation 970,753 171,367 1,142,120 Deferred revenue 6,022 236,217 242,239 IRS installment payments (current portion) 61,500 61,500 Total current liabilities 4,092,279 3,453,059 0 7,545,338 Long Term Liabilities Deferred revenue 33,473 0 33,473 Lease liability 17,549 17,549 IRS installment payments 418,569 418,569 Loans and notes payable 0 0 Total long-term liabilities 33,473 436,118 0 469,591 Total liabilities 4,125,752 3,889,177 0 8,014,929 STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock D, $.001 par value Series C, mandatory convertible stock Series D, mandatory convertible stock Series E, mandatory convertible stock Common stock A 91,304 2,470 a 93,774 Common stock B 3,303 3,303 Additional paid-in capital 51,345,720 366,361 11,978,554 a 63,690,635 Common stock 8,000 (8,000) a 0 Accumulated deficit (55,277,388) (3,064,965) 3,064,965 a (55,277,388) Total stockholders’ equity (deficit) (3,837,061) (2,690,604) 15,037,989 8,510,324 Total liabilities and stockholders’ equity (deficit) $ 288,691 $ 1,198,573 $ 15,037,989 $ 16,525,253 2 THE AMACORE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENT FOR YEAR ENDED DECEMBER 31, 2006 The Amacore LifeGuard Benefits Pro Forma Adj Pro Forma Group, Inc Services, Inc Increase/(Decrease) Consolidated REVENUES Sales $ 364,807 $ 3,882,951 $ $ 4,247,758 Cost of sales (1,315,965) (1,315,965) Gross profit $ 364,807 $ 2,566,986 $ 0 $ 2,931,793 OPERATING EXPENSES Amortization 233,908 233,908 Depreciation 7,496 119,473 126,969 Consulting expense 363,070 363,070 Rent 80,156 220,448 300,604 Payroll expense 1,333,328 1,453,965 2,787,293 Professional expense 211,575 116,382 327,957 Insurance expense 114,804 96,238 211,042 Travel and entertainment 228,607 50,822 279,429 Contract labor 78,183 75,809 153,992 Bad debt expense 5,167 0 5,167 Office expense 60,640 127,759 188,399 Telephone 32,706 183,679 216,385 Lease expense 40,718 40,718 Trade show expenses 9,248 9,248 Selling, general and administrative expenses 99,401 557,880 657,281 Total expenses 2,624,381 3,277,081 0 5,901,462 Operating income/(loss) from operations before income tax expense and other income and expenses (2,259,574) (710,095) 0 (2,969,669) Income tax expense 0 0 0 0 Operating income/(loss) from operations and income tax expense before and other income and expenses (2,259,574) (710,095) 0 (2,969,669) OTHER INCOME (EXPENSE) Interest income 0 0 Interest expense (439,260) (246,971) (686,231) Derivative instrument income (expense, net) 468,892 468,892 Extinguishment of Debt 493,695 493,695 Other misc income 3,200 3,200 Total other income (expense) 523,327 (243,771) 0 279,556 Net Loss (1,736,247) (953,866) 0 (2,690,113) Preferred stock dividend and accretions (453,498) (453,498) Net LossApplicable to Common Stockholders $ (2,189,745) $ (953,866) $ 0 $ (3,143,611) 3 THE AMACORE GROUP, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (a) The pro forma condensed consolidated balance sheet as of December 31, 2006 gives effect to the purchase of LifeGuard Benefits Services, Inc by the issue of 2,469,477 Amacore Common A Stock in exchange for all the shares of common stock of LifeGuard Benefits Services, Inc, as if it had occurred on January 1, 2006. 4
